Title: To George Washington from John Jay, 31 January 1779
From: Jay, John
To: Washington, George

Sir
Philadelphia 31st Jany 1779

Congress, agreeable to Your Excellency’s Recommendation, have directed the Commissary, and Quarter-Master General to pay such of the Accounts, mentioned in Governor Clinton’s Letter, as he shall certify—And by their Act of the 30th Inst., of which the enclosed is a copy, have consented to Your Excellency’s Return to Camp.
The Opinion of Congress, respecting the continuation of the Committee of Conference, is, as yet, undetermined—To me it appears proper, as well as necessary, that until they become dissolved, by making a Report on the several Matters committed to them, they should consider an epistolary correspondence with your Excellency on those Subjects to be as much within the Line of their Appointment as personal conferences.
There are several Acts of Congress, of which I ought to have sent You Copies, & application has several [times] been made to the Secretary’s Office for them. I am now informed that the Clerks, instead of delivering them to me, have left them with Your Excellency—These Irregularities will, I hope, be in future avoided. I have the Honor to be with the greatest Respect & Esteem, Your Excellency’s most Obt & Hble Servt
John Jay—Presidt
